 

 
Exhibit 10.55
 
Page 1 of 1 Howe File Number: 17-10826
 

PROMISSORY NOTE
STATE OF GEORGIA
  

COUNTY OF ____
 
FOR AND IN CONSIDERATION OF the sum of Ten ($10.00) Dollar cash in hand, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, GUIDED THERAPEUTICS, INC., presently of 5835 Peachtree
Corners East, STE B, Peachtree Comers, GA 30092, ("Promisor"), hereby
unconditionally promises to pay to the order of lRTH COMMUNICATIONS, LLC
("Promisee") the present sum of ninety-nine thousand, three hundred sixty-eight
dollars and ninety-seven cents ($99,368.97), plus interest accruing at the rate
of 6%, to or for the benefit of Promisee, until paid in full, payable and due
according to the following schedule:
$18,000.00 due on or before January 16, 2020 then $6,000.00 per month beginning
February 1, 2020 and on the 1st day of each consecutive month following, until
the above sum has been paid in full, together with (in the event of a default)
all costs of collection. This debt shall bear simple interest at a rate of
eighteen (18%) percent per annum following default.
THIS PROMISSORY NOTE is, a compromise made in repayment of a debt owed to the
Promisee by the Promissor pursuant to the sales of goods by Promissee to
Community Christian School.
AMOUNTS DUE under this Promissory Note are payable at the following address:
HOWE LAW FIRM, P.C., P.e., 4385 Kimball Bridge Road, Suite 100, Alpharetta,
Georgia 30022.
ALL PAYMENTS shall be made payable to the order of IRTH Communications, LLC.
TIME IS OF THE ESSENCE regarding Promissor' s obligations hereunder.
No delay or forbearance by Promisee in collecting the aforesaid debt shall be
construed as a waiver of Promisee's collection rights hereunder. Time is of the
essence of this Agreement.
AND Promissor hereby fully waives and renounces, for itself and family, any and
all exemption rights which it, may have under or by virtue of the Constitution
or laws of Georgia, or of any other state, or of the United States, as against
this debt or any renewal hereof; and further waives demand, protest and notice
of demand, protest and non-payment.
 
Payment of this Promissory Note shall constitute full and complete satisfaction
of any and all claims, actions, causes of action, demands, rights damages,
costs, expenses and compensation whatsoever relating to the 2012-2013 school
year.
 

Promisor agrees that this PROMISSORY NOTE is not a guarantee or suretyship
instrument, but an original obligation making Promisee liable for the amounts
due hereunder.
GIVEN UNDER my hand and seal this 15 day of January, 2020.
 

PROMISEE:
PROMISSOR:
 
 
IRTH COMMUNICATIONS, LLC
 
GUIDED THERAPEUTICS, INC.
 
_ ___ ____(SEAL)
/s/ Gene S. Cartwright
 
Gene S. Cartwright, CEO
CORPORATE OFFICER
CORPORATE OFFICER

 

Signed, sealed and delivered in the presence of:
Witness: /s/MICHELE NEITESHEIM
Notary Public: /s/MICHELE NEITESHEIM.
My Commission Expires: August 30, 2021
 

 
1

 
Pagelof2
Howe File Number: 17-10826
PROMISSORY NOTE
STATE OF GEORGIA
COUNTY OF ____
FOR AND IN CONSIDERATION OF the sum of Ten ($10.00) Dollar cash in hand, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, GUIDED THERAPEUTICS, INC., presently of 5835 Peachtree
Corners East, STE B, Peachtree Comers, GA 30092, ("Promisor"), hereby
unconditionally promises to pay to the order of IRTH COMMUNICATIONS, LLC
("Promisee") the present sum of ninety-nine thousand, three hundred sixty-eight
dollars and ninety-seven cents ($99,368.97), plus interest accruing at the rate
of6%, to or for the benefit of Promisee, until paid in full , payable and due
according to the following schedule:
$18,000.00 due on or thefore January 16,2020 then $6,000.00 per month beginning
February 1, 2020 and on the 1st day of each consecutive month following, until
the above sum has been paid in full , together with (in the event of a default)
all costs of collection. This debt shall bear simple interest at a rate of
eighteen (18%) percent per annum following default.
THlS PROMISSORY NOTE is, a compromise made in repayment of a debt owed to the
Promisee by the Promissor pursuant to the sales of goods by Promissee to
Community Christian School.
AMOUNTS DUE under this Promissory Note are payable at the following address:
HOWE LAW FIRM, P.C., P.C., 4385 Kimball Bridge Road, Suite 100, Alpharetta,
Georgia 30022.
ALL PAYMENTS shall be made payable to the order of lrth Communications, LLC.
TIME IS OF THE ESSENCE regarding Promissor' s obligations hereunder.
No delay or forbearance by Promisee in collecting the aforesaid debt shall be
construed as a waiver of Promisee's collection rights hereunder. Time is of the
essence of this Agreement.
AND Promissor hereby fully waives and renounces, for itself and family, any and
all exemption rights which it, may have under or by virtue of the Constitution
or laws of Georgia, or of any other state, or of the United States, as against
this debt or any renewal hereof; and further waives demand, protest and notice
of demand, protest and non-payment.
 
 
 
 
2

 
 
  

Payment of this Promissory Note shall constitute full and complete full and
complete satisfaction of all and all claims, actions, causes of action, demands,
rights damages, costs, expenses and compensation whatsoever relating to the
2012-2013 school year.
 
Promisor agrees that this PROMISSORY NOTE is not a guarantee or suretyship
instrument, but an original obligation making Promisee liable for the amounts
due hereunder.
 
GIVEN UNDER my hand and seal this _____ day of __________, 2020.
  

PROMISOR
GUIDED THERAPEUTICS, INC.
 
 
 
 
 
 
 
/s/ Gene S. Cartwright
 
Gene S. Cartwright
 
CEO

   

Signed, sealed and delivered in the presence of:
 
_____________________
Witness
 

_____________________
Notary Public
 

_____________________
My Commission Expires:
  

 
 IRTH COMMUNICATIONS, LLC
 
 
 
 
 
 
 
__________________________
 
Corporate Officer

 

 

 
3
